

Exhibit 10.16

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION
Effective as of January 1, 2014, the following are the annual base salaries of
the Chief Executive Officer and other Named Executive Officers of
Schweitzer-Mauduit International, Inc.  No named executive officer has an
employment contract with the Company.  The Named Executive Officers participate
in various compensation plans and other arrangements as described in the
Company's 2015 Proxy Statement.
 
 
2014 Base Salary
Chairman and Chief Executive Officer
$
780,000


Chief Operating Officer
$
485,000


Executive Vice President, CFO & Treasurer
$
345,050


General Counsel and Secretary
$
470,000


Executive Vice President, Paper & Reconstituted Tobacco Business
$
405,628







